Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  at line 3, the phrase “device under test” should read --device under test;--.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show pad 24’ of ¶0062,  pads 27’ and pads 26’ of ¶0066, pads 27” and pads 26’ of ¶0082 as described in the published specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2014/0176181 A1), hereafter Choi in view of Eldridge et al. (US 2005/0277323 A1), hereafter Eldridge.
Regarding claim 1, Choi at fig. 1-2 discloses a probe card comprising: at least one probe head [148] housing a plurality of contact probes [plurality of 153,151] having respective contact tips configured to abut onto contact pads of a device under test [10]; a main support [top portion of 110] and a space transformer [142] connected to one another by a plurality of connecting elements [two alignment fixtures or orienting device as shown at fig. 1, see plurality of 62, 65 at fig. 2 at Eldridge], each connecting element having a rod-like body [rod as shown e.g. middle portion], a first end portion [round portion as shown] and a second end portion [top head as shown], wherein the space transformer [142] includes a plurality of housings [housing portions of 142 of 141 for each connecting element as shown], each housing being configured to engage at least one terminal section [round portion as shown] of at least one connecting element [as shown] of the plurality of connecting elements, and the main support [top portion of 110] includes a plurality of further housings [different portions of housing between 110 and 130 as an example, see 56, 54 at fig. 9A of Eldridge for details], each further housing being configured to house without engagement the at least one connecting element [as shown] of the plurality of connecting elements [as shown].
Choi is silent about said space transformer includes a plurality of multilayer modules, each being equipped with at least one connecting element of the plurality of connecting elements and being individually adjustable. Eldridge at fig. 7, 11 and at ¶0058-0059 discloses the space transformer includes a plurality of multilayer modules [plurality of 45 as an example], each being equipped with at least one connecting element [¶0056, leveling pins 1341, 1342] of the plurality of connecting elements [1341, 1342] and being individually adjustable [as shown]. Eldridge further discloses the probe card shown includes a space transformer substrate 45 with leveling pins 1341, 1342, with the leveling pins having screw threads for screwing through back plate 50 to move the substrate 45. The leveling pins connecting to a retaining element attached to the tiles to provide for applying a push-pull leveling force to level probe head relative to wafer. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to add more multilayer modules as taught by Eldridge to the probe card of Choi, in order to obtain greater manufacturing yield (¶see 0015) for the test assembly like the probe card.
Regarding claim 2, Choi at fig. 1-2 discloses the probe card of claim 1, further including an abutment element [as shown at fig. 1, see 50 at fig. 2 of Eldridge for detail] resting on the main support [top portion of 110], wherein the abutment element includes a plurality of modular abutment elements [as shown at fig. 1], each being linked to one of the multilayer modules [modified Choi as stated above at claim 1 discloses multiple modules with multiple modular abutment elements] through at least one connecting element of the plurality of connecting elements.
Regarding claim 3, Choi at fig. 1-2 discloses the probe card of claim 2, wherein the second end portion of the at least one connecting element of the plurality of connecting elements has a maximum transverse dimension [diameter of head of pin as shown, 62 of Eldridge for detail] greater than a maximum transverse dimension [diameter of the body of a pin as shown] of the body of the at least one connecting element and defining at least one undercut section configured to abut onto the abutment element [as shown, bottom rim surface of 62 of Eldridge for detail].
Regarding claim 4, modified Choi discloses the probe card of claim 2. The Choi is silent about the abutment element is glued to the main support. Since Choi discloses connection between main support and abutment element as shown using the connection element, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use glue only to obtain advantages that glue has to offer i.e. further secure the abutment element with main support.
Regarding claim 5, modified Choi discloses the probe card of claim 2, wherein the abutment element is formed of a material having a stiffness and a planarity greater than a material of which the main support is formed [due to materials].
Regarding claim 6, Choi at fig. 1-2 discloses the probe card of claim 1, further including at least one frame [frame between 130 and 110  as an example] equipped with a plurality of housing holes [as shown] of the plurality of connecting elements and positioned between the main support and the space transformer.
Regarding claim 7, Choi at fig. 1-2 discloses the probe card of claim 6, further comprising at least one electrical connection interface [interposer as shown between 141 and 110 at fig. 1] positioned between the space transformer [141] and the main support [110], in correspondence with the frame [as shown] and configured to realize a link between corresponding pluralities of pads realized on the space transformer and on the main support, in correspondence with their sides facing one another in correspondence with the frame [as shown at fig. 1].
Regarding claim 9, Choi at fig. 1-2 discloses the probe card of claim 1, wherein the abutment element comprises a plurality of feet adjustable [adjustable orienting device] in a direction orthogonal to a plane defined by the abutment element being plate-like.
Regarding claim 10, Choi at fig. 1-2 discloses the probe card of claim 1, wherein the space transformer comprises at least one multilayer linked to a support the housing being realized at least partially in the multilayer [¶0042].
Regarding claim 11, Choi at fig. 1-2 discloses the probe card of claim 1, wherein the space transformer comprises at least an MLO organic multilayer, linked to a ceramic support, the housing being realized at least partially in the multilayer [¶0042].
Regarding claim 12, modified Choi, particularly Eldridge at fig. 9B discloses the probe card of claim 2, including connecting elements which are common to more than one of said multilayer modules and have a second end portion overlapping more that one of the abutment elements.

Claim(s) 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2014/0176181 A1), hereafter Choi in view of Eldridge et al. (US 2005/0277323 A1), hereafter Eldridge.
Regarding claim 13, Choi at fig. 1-2 discloses a probe card comprising: a plurality of contact probes [plurality of 153,151], each of the contact probes having at least one contact tip configured to abut onto a contact pad of a device under test [10]; at least one probe head [148] housing the plurality of contact probes, a main support [top portion of 110]; an intermediate support [top layer of 142], the intermediate support being connected to the main support and configured to realize a spatial transformation of distances between contact pads on its opposite sides as a space transformer [142], the space transformer including a plurality of housings [housing portions of 142 of 141 for each connecting elements as shown]; a plurality of connecting elements [two alignment or orienting device as shown at fig. 1, see plurality of 62, 65 at fig. 2 of Eldridge for detail] configured to link the space transformer and the main support [as shown]; and an abutment element [as shown at fig. 1, see 50 at fig. 2 of Eldridge for detail] linked to the main support [as shown], wherein each of the connecting elements has a substantially rod-like body [rod as shown e.g. middle portion], a first end portion [round portion as shown] and a second end portion [top head as shown], wherein the first end portion of each of the connecting elements includes at least one terminal section configured to be engaged in at least one housing of the plurality of housings [housing portions of 142 of 141 for each connecting element as shown] of the space transformer [142], and the second end portion of each of the connecting elements is configured to abut onto the abutment element linked to the main support [as shown]. Choi is silent about the space transformer includes a plurality of multilayer modules, each being equipped with at least one connecting element of the plurality of connecting elements and being individually adjustable. Rather discloses multilayer [layers of 148, 142] space transformer 141 as stated above. Eldridge at fig. 7, 11 and at ¶0058-0059 discloses the space transformer includes a plurality of multilayer modules [plurality of 45 as an example], each being equipped with at least one connecting element [¶0056, leveling pin 1341] of the plurality of connecting elements [1341, 1342] and being individually adjustable [as shown for leveling]. Eldridge further discloses the probe card shown includes a space transformer substrate 45 with leveling pins 1341, 1342, with the leveling pins having screw threads for screwing through back plate 50 to move the substrate 45. The leveling pins connecting to a retaining element attached to the tiles 45 to provide for applying a push-pull leveling force to level probe head relative to wafer. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to add more multilayer modules as taught by Eldridge to the probe card of Choi, in order to obtain greater manufacturing yield (¶see 0015) for the test assembly like the probe card.
Regarding claim 14, Choi at fig. 1-2 discloses the probe card of claim 13, wherein the abutment element includes a plurality of modular abutment elements [as shown at fig. 1], each being linked to one of the multilayer modules [modified Choi as stated above at claim 1 discloses multiple modules with multiple modular abutment elements] through at least one connecting element of the plurality of connecting elements.
Regarding claim 15, Eldridge at fig. 9B discloses the probe card of claim 14, including connecting elements which are common to more than one of said multilayer modules and have a second end portion overlapping more that one of the abutment elements.
Regarding claim 16, Eldridge at fig. 10B discloses the probe card of claim 13, wherein the terminal section of the first end portion of the at least one connecting element 130 of the plurality of connecting elements is threaded and configured to engage with a housing 132 in the form of threaded holes.
Regarding claim 17, Choi at fig. 1-2 discloses the probe card of claim 13, further including at least one frame [frame between 130 and 110 as an example] equipped with a plurality of housing holes [as shown] of the plurality of connecting elements and positioned between the main support and the space transformer [as shown].
Regarding claim 18, Choi at fig. 1-2 discloses the probe card of claim 17, further comprising at least one electrical connection interface [interposer as shown between 141 and 110 at fig. 1] positioned between the space transformer 141 and the main support 110, in correspondence with the frame [as shown] and configured to realize a link between corresponding pluralities of pads realized on the space transformer and on the main support, in correspondence with their sides facing one another in correspondence with the frame [as shown at fig. 11].
Regarding claim 20, Choi at fig. 1-2 discloses the probe card of claim 13, wherein the space transformer comprises at least an MLO organic multilayer, linked to a ceramic support, the housing being realized at least partially in the multilayer [¶0042].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.      Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-25 of U.S. Patent No. 11,209,463 in view of Choi et al. (US 2014/0176181 A1), hereafter Choi. The instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claim 22 of the patent. Claim 22 of the patent discloses all the elements. The patent claim 22 is silent about the space transformer includes a plurality of housing and a main support includes a plurality of further housing as further recited. Choi at fig. 1-2 discloses the space transformer comprising a plurality of housings [housing portions of 142 of 141 for each connecting element as shown] and a main support includes a plurality of further housings [potions of housing between 110 and 130 and bottom portions of 110 as an example for each connecting elements]. Housings as taught by Choi are used for making electrical connection and for supporting purposes between wafer 10 and the mail support. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the space transformer of the patent claim with teaching of Choi, to pass an electrical signal(s) via secure electrical connections during inspection. Claims 2-4, 6, and 8 are obvious to the patent claim 22. Claim 11 is obvious to the patent claim 25. Claim 12 is obvious to the patent claim 23. Regarding claim 5, Choi discloses the abutment element is formed of a material having a stiffness and a planarity greater than a material of which the main support is formed [due to materials]. Regarding claim 7, Choi at fig. 1-2 discloses the probe card of claim 6, further comprising at least one electrical connection interface [interposer as shown between 141 and 110 at fig. 1] positioned between the space transformer [141] and the main support [110], in correspondence with the frame [as shown] and configured to realize a link between corresponding pluralities of pads realized on the space transformer and on the main support, in correspondence with their sides facing one another in correspondence with the frame [as shown at fig. 1]. Regarding claim 9, Choi at fig. 1-2 discloses the probe card of claim 1, wherein the abutment element comprises a plurality of feet adjustable [adjustable orienting device] in a direction orthogonal to a plane defined by the abutment element being plate-like. Regarding claim 10, Choi at fig. 1-2 discloses the probe card of claim 1, wherein the space transformer comprises at least one multilayer linked to a support the housing being realized at least partially in the multilayer [¶0042].

9.      Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-25 of U.S. Patent No. 11,209,463 in view of Choi et al. (US 2014/0176181 A1), hereafter Choi. The instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 13 is generic to all that is recited in claim 22 of the patent. Claim 22 of the patent discloses all the elements. The patent claim 22 is silent about spatial transformation of distances between the contact pads on opposite sides and the space transformer comprising a plurality of housings. Choi discloses spatial transformation of distances between the contact pads [143, 146a’, 146b’] on opposite sides and the space transformer comprising a plurality of housings [housing portions of 142 of 141 for each connecting element as shown]. Pads and housing as taught by Choi are for making electrical connection between wafer 10 and the mail support 110. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the space transformer of the patent claim with teaching of Choi, to pass an electrical signal(s) via electrical connections during inspection. Claims 14-17 and 19-20 are obvious over patent claims 22, 23, 24, 22, 22 and 25 respectively. Regarding claim 18, Choi discloses interface [interface/interposer as shown between 141 and 110], to make an electrical connection between space transformer 141 and the main support 110.
Conclusion
10       Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



September 28, 2022